      Case: 1:20-cv-01386 Document #: 1 Filed: 02/26/20 Page 1 of 22 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

FAIRLY ODD TREASURES, LLC,

       Plaintiff,                                            Civil Action No.: 1:20-cv-01386

v.

THE PARTNERSHIPS AND UNINCORPORATED
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

       Defendants.

                                          COMPLAINT

       Plaintiff, Fairly Odd Treasures, LLC (“FOT” or “Plaintiff”) hereby files this Complaint

against the Partnerships and Unincorporated Associations identified on Schedule A attached hereto

(collectively, “Defendants”), and for its Complaint hereby alleges as follows:

                                 JURISDICTION AND VENUE

       1.      This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051 et seq. 28 U.S.C. § 1338(a)–(b)

and 28 U.S.C. § 1331. This Court has jurisdiction over the claims in this action that arise under the

laws of the State of Illinois pursuant to 28 U.S.C. § 1367(a), because the state law claims are so

related to the federal claims that they form part of the same case or controversy and derive from a

common nucleus of operative facts.

       2.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendants since each of the Defendants directly

targets consumers in the United States, including Illinois, through at least the fully interactive

commercial Internet stores operating under the Defendant domain names and/or the online

marketplace accounts identified in Schedule A attached hereto (collectively, the “Defendant
       Case: 1:20-cv-01386 Document #: 1 Filed: 02/26/20 Page 2 of 22 PageID #:2




Internet Stores”). Specifically, Defendants are reaching out to do business with Illinois residents

by operating one or more commercial, interactive Internet Stores through which Illinois residents

can purchase products bearing counterfeit versions of Plaintiff’s trademark. Each of the

Defendants has targeted sales from Illinois residents by operating online stores that offer shipping

to the United States, including Illinois, accept payment in U.S. dollars and, on information and

belief, has sold products bearing counterfeit versions of Plaintiff’s federally registered trademark

to residents of Illinois. Each of the Defendants is committing tortious acts in Illinois, is engaging

in interstate commerce, and has wrongfully caused Plaintiff substantial injury in the State of

Illinois.

                                        INTRODUCTION

        3.     This action has been filed by Plaintiff to combat online counterfeiters who trade upon

Plaintiff’s reputation and goodwill by selling and/or offering for sale products in connection with

Plaintiff’s POTTY PUTTER trademark, which is covered by U.S. Trademark Registration No.

5,811,316. The registration is valid, subsisting, unrevoked, uncancelled, and incontestable

pursuant to 15 U.S.C. § 1065. The registration for the trademark constitutes prima facie evidence

of validity and of Plaintiff’s exclusive right to use the trademark pursuant to 15 U.S.C. § 1057(b).

A genuine and authentic copy of the U.S. federal trademark registration certificate for the POTTY

PUTTER trademark is attached as Exhibit 1.

//



//




                                                2
      Case: 1:20-cv-01386 Document #: 1 Filed: 02/26/20 Page 3 of 22 PageID #:3




       4.      Plaintiff is located in Charlotte, North Carolina and started as a small online

business that has grown to include four worldwide distribution centers:




https://fairlyoddtreasures.com/about-us/

       5.       A substantial revenue source of FOT is the development and online sales of novelty

items that Plaintiff protects by investing in trademarks and patents. In the past, FOT has also used

takedowns to protect its products but has found that such efforts are ineffective as it just causes

the company to expend resources playing an endless game of “whack-a-mole.”

       6.      The failure rate of novelty items is around 90% as there is no accurate way to predict

what products resonate with consumers. Despite the odds stacked against it, the POTTY PUTTER

products have been a tremendous success. However, once it became apparent that the product was




                                                3
      Case: 1:20-cv-01386 Document #: 1 Filed: 02/26/20 Page 4 of 22 PageID #:4




successful, the counterfeiters appeared. At first, there were just a few, but the few turned into

hundreds after the product continued to gain popularity and financial success. The aggregated harm

caused by the appearance of the mass counterfeiting has driven the price of the counterfeit products

downward and overwhelmed Plainitff’s ability to police its rights.

       7.      Below are a link and the screenshot of where FOT’s authentic POTTY PUTTER

products can be purchased from, versus the counterfeiters selling the illegal product at prices

substantially below an original:

                                           ORIGINAL




                                         COUNTERFEIT




                                                4
      Case: 1:20-cv-01386 Document #: 1 Filed: 02/26/20 Page 5 of 22 PageID #:5




       8.      The above example of one of the Defendant Aliases evidences a cooperative

counterfeiting network using fake eCommerce storefronts designed to appear to be selling

authorized products. To be able to offer the counterfeit products at a price substantially below the

cost of original, while still being able to turn a profit after absorbing the cost of manufacturing,

advertising and shipping requires an economy of scale only achievable through a cooperative effort

throughout the supply chain. As Homeland Security’s recent report confirms, counterfeiters act in

concert through coordinated supply chains and distribution networks to unfairly compete with

legitimate brand owners while generating huge profits for the illegal counterfeiting network:

       Historically, many counterfeits were distributed through swap meets and individual
       sellers located on street corners. Today, counterfeits are being trafficked
       through vast e-commerce supply chains in concert with marketing, sales, and
       distribution networks. The ability of e-commerce platforms to aggregate
       information and reduce transportation and search costs for consumers provides a
       big advantage over brick-and-mortar retailers. Because of this, sellers on digital
       platforms have consumer visibility well beyond the seller’s natural geographical
       sales area.
                                                ...
       The impact of counterfeit and pirated goods is broader than just unfair competition.
       Law enforcement officials have uncovered intricate links between the sale of
       counterfeit goods and transnational organized crime. A study by the Better
       Business Bureau notes that the financial operations supporting counterfeit
       goods typically require central coordination, making these activities attractive
       for organized crime, with groups such as the Mafia and the Japanese Yakuza
       heavily involved. Criminal organizations use coerced and child labor to
       manufacture and sell counterfeit goods. In some cases, the proceeds from
       counterfeit sales may be supporting terrorism and dictatorships throughout the
       world.
                                                ...
       Selling counterfeit and pirated goods through e-commerce is a highly profitable
       activity: production costs are low, millions of potential customers are available
       online, transactions are convenient, and listing on well-branded e-commerce
       platforms provides an air of legitimacy.

See Department of Homeland Security, Combating Trafficking in Counterfeit and Pirated Goods,
Jan. 24, 2020, (https://www.dhs.gov/publication/combating-trafficking-counterfeit-and-pirated-
goods), at 10, 19 (emphasis added) attached hereto as Exhibit 2.




                                                5
      Case: 1:20-cv-01386 Document #: 1 Filed: 02/26/20 Page 6 of 22 PageID #:6




        9.      The Defendant Aliases share unique identifiers, such as design elements and

similarities of the unauthorized products offered for sale, establishing a logical relationship

between them and suggesting that Defendants’ illegal operations arise out of the same transaction,

occurrence, or series of transactions or occurrences. Defendants use aliases to avoid liability by

going to great lengths to conceal both their identities as well as the full scope and interworking of

their illegal network. Despite deterrents such as takedowns and other measures, the use of aliases

enables counterfeiters to stymie authorities:

        The scale of counterfeit activity online is evidenced as well by the significant efforts
        e-commerce platforms themselves have had to undertake. A major e-commerce
        platform reports that its proactive efforts prevented over 1 million suspected bad
        actors from publishing a single product for sale through its platform and blocked
        over 3 billion suspected counterfeit listings from being published to their
        marketplace. Despite efforts such as these, private sector actions have not been
        sufficient to prevent the importation and sale of a wide variety and large volume of
        counterfeit and pirated goods to the American public.
                                                   ...
        A counterfeiter seeking to distribute fake products will typically set up one or more
        accounts on online third-party marketplaces. The ability to rapidly proliferate third-
        party online marketplaces greatly complicates enforcement efforts, especially for
        intellectual property rights holders. Rapid proliferation also allows counterfeiters
        to hop from one profile to the next even if the original site is taken down or blocked.
        On these sites, online counterfeiters can misrepresent products by posting pictures
        of authentic goods while simultaneously selling and shipping counterfeit versions.
                                                   ...
        Not only can counterfeiters set up their virtual storefronts quickly and easily, but
        they can also set up new virtual storefronts when their existing storefronts are shut
        down by either law enforcement or through voluntary initiatives set up by other
        stakeholders such as market platforms, advertisers, or payment processors.

Id. at 5, 11, 12.

        10.         eCommerce giant Alibaba has also made public its efforts to control

counterfeiting on its platform. It formed a special task force that worked in conjunction with

Chinese authorities for a boots-on-the ground effort in China to stamp out counterfeiters. In

describing the counterfeiting networks it uncovered, Alibaba expressed its frustration in dealing




                                                  6
      Case: 1:20-cv-01386 Document #: 1 Filed: 02/26/20 Page 7 of 22 PageID #:7




with “vendors, affiliated dealers and factories” that rely upon fictitious identities that enable

counterfeiting        rings       to        play       whack-a-mole           with        authorities:




See Xinhua, Fighting China’s Counterfeits in the Online Era, China Daily (Sept. 19, 2017),

available at www.chinadaily.com.cn/business/2017-09/19/content_32200290.htm (Exhibit 3)

       11.         Plaintiff has been and continues to be irreparably damaged through consumer

confusion, dilution, loss of control over its reputation and good-will as well as the quality of goods

bearing the trademarks and copyrighted images. The rise of eCommerce as a method of supplying

goods to the public exposes brand holders and creators that make significant investments in their



                                                   7
      Case: 1:20-cv-01386 Document #: 1 Filed: 02/26/20 Page 8 of 22 PageID #:8




products to significant harm from counterfeiters:

       Counterfeiting is no longer confined to street-corners and flea markets. The
       problem has intensified to staggering levels, as shown by a recent Organization for
       Economic Cooperation and Development (OECD) report, which details a 154
       percent increase in counterfeits traded internationally — from $200 billion in 2005
       to $509 billion in 2016. Similar information collected by the U.S. Department of
       Homeland Security (DHS) between 2000 and 2018 shows that seizures of
       infringing goods at U.S. borders have increased 10-fold, from 3,244 seizures per
       year to 33,810.
                                                 …

       The rise in consumer use of third-party marketplaces significantly increases the
       risks and uncertainty for U.S. producers when creating new products. It is no
       longer enough for a small business to develop a product with significant local
       consumer demand and then use that revenue to grow the business regionally,
       nationally, and internationally with the brand protection efforts expanding in step.
       Instead, with the international scope of e-commerce platforms, once a small
       business exposes itself to the benefits of placing products online — which creates
       a geographic scope far greater than its more limited brand protection efforts can
       handle — it begins to face increased foreign infringement threat.

                                                ...

       Moreover, as costs to enter the online market have come down, such market entry
       is happening earlier and earlier in the product cycle, further enhancing risk. If a new
       product is a success, counterfeiters will attempt, often immediately, to outcompete
       the original seller with lower-cost counterfeit and pirated versions while avoiding
       the initial investment into research and design.
                                                 ...

       Counterfeiters have taken full advantage of the aura of authenticity and trust that
       online platforms provide. While e-commerce has supported the launch of thousands
       of legitimate businesses, their models have also enabled counterfeiters to easily
       establish attractive “store-fronts” to compete with legitimate businesses.

       See Combating Trafficking in Counterfeit and Pirated Goods, Jan. 24, 2020,

(Exhibit 2) at 4, 8, 11.

       12.         Not only are the creators and brand holders harmed, but the public is also

harmed as well:

       The rapid growth of e-commerce has revolutionized the way goods are bought and
       sold, allowing for counterfeit and pirated goods to flood our borders and penetrate



                                                8
      Case: 1:20-cv-01386 Document #: 1 Filed: 02/26/20 Page 9 of 22 PageID #:9




        our communities and homes. Illicit goods trafficked to American consumers by e-
        commerce platforms and online third-party marketplaces threaten public health and
        safety, as well as national security. This illicit activity impacts American innovation
        and erodes the competitiveness of U.S. manufacturers and workers.

        The President’s historic memorandum provides a much warranted and long overdue
        call to action in the U.S. Government’s fight against a massive form of illicit trade
        that is inflicting significant harm on American consumers and businesses. This
        illicit trade must be stopped in its tracks.

Id. at 3. (Underlining in original)

        13.     Plaintiff’s investigation shows that the telltale signs of an illegal counterfeiting ring

are present in the instant action. For example, Schedule A shows the use of store names that employ

no normal business nomenclature and, instead, have the appearance of being made up, or if a company

that appears to be legitimate is used, online research shows that there is no known address for the

company. Thus, the Defendant Internet Stores are using fake online storefronts designed to appear

to be selling genuine Plaintiff products, while selling inferior imitations of the Plaintiff’s products.

The Defendant Internet Stores also share unique identifiers, such as design elements and similarities

of the counterfeit products offered for sale, establishing a logical relationship between them and

suggesting that Defendants’ illegal operations arise out of the same transaction, occurrence, or series

of transactions or occurrences. Defendants attempt to avoid liability by going to great lengths to

conceal both their identities and the full scope and interworking of their illegal counterfeiting

operation. Plaintiff is forced to file this action to combat Defendants’ counterfeiting of the Plaintiff’s

registered trademark, as well as to protect unknowing consumers from purchasing unauthorized

POTTY PUTTER products over the Internet. Lastly, Plaintiff’s investigation has discovered that one

of the named defendants in the present action is a factory that produces thousands of products a month

that appear to be supplied to the rest of the counterfeiting ring which are unauthorized and counterfeit




                                                   9
     Case: 1:20-cv-01386 Document #: 1 Filed: 02/26/20 Page 10 of 22 PageID #:10




copies              of            the            POTTY                PUTTER                 products:




         14.    This Court has personal jurisdiction over each Defendant, in that each Defendant

conducts significant business in Illinois and in this Judicial District, and the acts and events giving

rise to this lawsuit of which each Defendant stands accused were undertaken in Illinois and in this

Judicial District. In addition, each defendant has offered to sell and ship infringing products into

this Judicial District.

                                         THE PLAINTIFF

         15. Plaintiff, Fairly Odd Treasures, LLC, is a limited liability company that maintains its

principal place of business at 56 McCachern Blvd. SE, Concord, North Carolina 28025. Plaintiff

is engaged in the business of manufacturing, distributing and retailing high-quality novelty toys,

gifts and accessories such as the POTTY PUTTER line of toy miniature golf putting green set for

use in the bathroom comprised of a putting practice mat, putter, ball and hole, including within the

Northern District of Illinois District (collectively, the “Plaintiff Products”) under the federally




                                                 10
     Case: 1:20-cv-01386 Document #: 1 Filed: 02/26/20 Page 11 of 22 PageID #:11




registered POTTY PUTTER trademark. Defendants’ sales of Counterfeit Products in violation of

the Plaintiff’s intellectual property rights are irreparably damaging Plaintiff.

        16.     Plaintiff’s brand, symbolized by the POTTY PUTTER trademark, is a recognized

symbol of high-quality novelty toy, gift and accessory products. The POTTY PUTTER trademark

is distinctive and identifies the merchandise as goods from Plaintiff. The registration for the

POTTY PUTTER trademark constitutes prima facie evidence of its validity and of Plaintiff’s

exclusive right to use the POTTY PUTTER trademark pursuant to 15 U.S.C. § 1057 (b).

        17.     The POTTY PUTTER trademark is distinctive and identifies the merchandise as

goods from Plaintiff. The registration for the trademark constitutes prima facie evidence of validity

and of Plaintiff’s exclusive right to use the trademark pursuant to 15 U.S.C. § 1057(b). The

POTTY PUTTER trademark has been continuously used and never abandoned.

        18.     Plaintiff has expended substantial time, money, and other resources in developing,

advertising, and otherwise promoting the POTTY PUTTER trademark. More importantly, because

Plaintiff’s products are novelty toys, gifts, and accessories, Plaintiff maintains strict quality control

standards for all products featuring the Plaintiff’s POTTY PUTTER mark. Plaintiff’s authentic

POTTY PUTTER products feature a unique design, instantly recognizable to consumers. Over the

life of the POTTY PUTTER products, Fairly Odd Treasures has invested significant resources to

market and promote the products around the world. As a result, products bearing the POTTY

PUTTER trademark is widely recognized and exclusively associated by consumers, the public,

and the trade as being products sourced from Plaintiff.

                                        THE DEFENDANTS

        19.     Defendants are individuals and business entities who, upon information and belief,

reside in the People’s Republic of China or other foreign jurisdictions. Defendants conduct




                                                  11
     Case: 1:20-cv-01386 Document #: 1 Filed: 02/26/20 Page 12 of 22 PageID #:12




business throughout the United States, including within Illinois and in this Judicial District,

through the operation of the fully interactive commercial websites and online marketplaces

operating under the Defendant Internet Stores. Each Defendant targets the United States, including

Illinois, and has offered to sell and, on information and belief, has sold and continues to sell

counterfeit POTTY PUTTER products to consumers within the United States, including Illinois

and in this Judicial District.

                        THE DEFENDANTS’ UNLAWFUL CONDUCT

        20.     The success of the POTTY PUTTER brand has resulted in its counterfeiting.

Defendants conduct their illegal operations through fully interactive commercial websites hosted

on various e-commerce sites, such as, but not limited to, eBay, WISH, Amazon, Alibaba,

AliExpress, DHGate, etc. (“Infringing Websites” or “Infringing Webstores”). Each Defendant

targets consumers in the United States, including the State of Illinois, and has offered to sell and,

on information and belief, has sold and continues to sell counterfeit products that violate Plaintiff’s

intellectual property rights (“Counterfeit Products”) to consumers within the United States,

including the State of Illinois. Defendants have persisted in creating the Defendant Aliases.

eCommerce sales, including eCommerce Internet stores like those of Defendants, have resulted in

a sharp increase in the shipment of unauthorized products into the United States. See Exhibit 4,

Department of Homeland Security, Fiscal Year 2018 Seizure Statistics Report. According to

Customs and Border Patrol’s (“CBP”) report, over 90% of all CBP intellectual property seizures

were smaller international mail and express shipments (as opposed to large shipping containers).

Id. Over 85% of CBP seizures originated from mainland China and Hong Kong. Id. Counterfeit

and pirated products account for billions in economic losses, resulting in tens of thousands of lost

jobs for legitimate businesses and broader economic losses, including lost tax revenue.




                                                 12
     Case: 1:20-cv-01386 Document #: 1 Filed: 02/26/20 Page 13 of 22 PageID #:13




        21.      Counterfeiting rings are able to take advantage of the anonymity provided by the

Internet which allows them to evade enforcement efforts to combat counterfeiting. For example,

counterfeiters take advantage of the fact that marketplace platforms do not adequately subject new

sellers to verification and confirmation of their identities, allowing counterfeiters to “routinely use

false or inaccurate names and addresses when registering with these Internet platforms.” Exhibit

5, Daniel C.K. Chow, Alibaba, Amazon, and Counterfeiting in the Age of the Internet, 41 NW. J.

INT’L L. & BUS. 24 (forthcoming 2020). Further, “Internet commerce platforms create bureaucratic

or technical hurdles in helping brand owners to locate or identify sources of counterfeits and

counterfeiters.” Id. at 25. This lack of meaningful regulation allows the Defendants to garner sales

from Illinois residents by setting up and operating eCommerce Internet stores that target United

States consumers using one or more seller aliases, offer shipping to the United States, including

Illinois, accept payment in U.S. dollars and, on information and belief, have sold counterfeit products

to residents of Illinois.

        22.      Shrouding their counterfeiting operation in anonymity allows the defendants to

operate as a ring of counterfeiters operating on eCommerce sites such as WISH, Amazon, eBay and,

Alibaba. Plaintiff’s investigation shows that the telltale signs of an illegal counterfeiting ring are

present in the instant action. For example, the online storefront names set forth in Schedule A employ

unconventional nomenclature designed to conceal identifying information of the true owner. Instead,

the seller names appear to be made up aliases. Thus, the Defendant Aliases are using fake online

storefronts designed to appear to be selling genuine Plaintiff products, while selling inferior

imitations of Plaintiff’s products.

        23.      Another telltale sign of a mutually cooperative counterfeiting ring in operation is that,

on information and belief, Defendants regularly register or acquire new seller aliases for the purpose




                                                   13
     Case: 1:20-cv-01386 Document #: 1 Filed: 02/26/20 Page 14 of 22 PageID #:14




of offering for sale and selling counterfeit products. Such seller alias registration patterns are one of

many common tactics used by the Defendants to conceal their identities, the full scope and

interworking of their counterfeiting operation, and to avoid being shut down.

        24.     On information and belief, the level of cooperation between the Defendants is so

significant that they are in constant communication with each other and regularly participate in all

kinds of online private chat rooms and through websites such as sellerdefense.cn regarding tactics

for operating multiple accounts, evading detection, pending litigation, and potential new lawsuits.

        25.     Upon information and belief, Defendants facilitate sales by concurrently employing

and benefitting from substantially similar advertising and marketing strategies as well as by

designing the Defendant Aliases so that they appear to unknowing consumers to be authorized online

retailers, outlet stores, or wholesalers selling genuine POTTY PUTTER products. Many of the

Defendant Aliases look sophisticated and accept payment in U.S. dollars via credit cards, Western

Union and PayPal. Defendant Aliases often include images and design elements that make it very

difficult for consumers to distinguish such unauthorized sites from an authorized website.

Defendants further perpetuate the illusion of legitimacy by offering “live 24/7” customer service and

using indicia of authenticity and security that consumers have come to associate with authorized

retailers, including the McAfee® Security, VeriSign®, Visa®, MasterCard®, and PayPal® logos.

Plaintiff has not licensed or authorized Defendants to use the POTTY PUTTER Trademark.

        26.     Defendants go to great lengths to conceal their identities and often use multiple

fictitious names and addresses to register and operate their massive network of Defendant Aliases.

Upon information and belief, Defendants regularly create new online marketplace accounts on

various platforms using the identities listed in Schedule A of the Complaint, as well as other

unknown fictitious names and addresses. Such Defendant Alias registration patterns are one of many




                                                  14
     Case: 1:20-cv-01386 Document #: 1 Filed: 02/26/20 Page 15 of 22 PageID #:15




common tactics used by the Defendants to conceal their identities, the full scope and interworking

of their massive infringing operation, and to avoid being shut down.

        27.     Even though Defendants operate under multiple fictitious names, there are numerous

similarities among the Defendant Aliases. For example, many of the Defendant Aliases have

virtually identical layouts. In addition, many of the unauthorized POTTY PUTTER products for sale

in the Defendant Aliases bear similarities and indicia of being related to one another, suggesting that

the illegal products were manufactured by and come from a common source and that, upon

information and belief, Defendants are interrelated. Such commonalities include incomplete logos,

improper spelling and other written materials.

        28.     The Defendant Aliases also include other notable common features, including lack

of contact information, identically or similarly priced items and volume sales discounts, similar

hosting services, similar name servers, and the use of the same text and images.

        29.     Further, illegal operators such as Defendants typically operate multiple credit card

merchant accounts and third-party accounts, such as PayPal, Inc. accounts, (collectively “PayPal”),

behind layers of payment gateways so that they can continue operating in spite of any enforcement

efforts. Upon information and belief, Defendants maintain off-shore bank accounts and regularly

move funds from their PayPal accounts to off-shore bank accounts outside the jurisdiction of this

Court. Indeed, analysis of PayPal transaction logs from previous similar cases indicates that offshore

operators regularly move funds from U.S.-based PayPal accounts to China-based bank accounts

outside the jurisdiction of this Court.




                                                 15
    Case: 1:20-cv-01386 Document #: 1 Filed: 02/26/20 Page 16 of 22 PageID #:16




                            COUNT I
     TRADEMARK INFRINGEMENT AND COUNTERFEITING (15 U.S.C. § 1114)

       30.     Plaintiff repeats and incorporates by reference herein its allegations contained in

the above paragraphs of this Complaint.

       31.     This is a trademark infringement action against Defendants based on their

unauthorized use in commerce of counterfeit imitations of the registered POTTY PUTTER

trademark in connection with the sale, offering for sale, distribution, and/or advertising of

infringing goods. The POTTY PUTTER trademark is a highly distinctive mark. Consumers have

come to expect the highest quality from Plaintiff’s products provided under the POTTY PUTTER

trademark.

       32.     Defendants have sold, offered to sell, marketed, distributed, and advertised, and are

still selling, offering to sell, marketing, distributing, and advertising products in connection with

the POTTY PUTTER trademark without Plaintiff’s permission.

       33.     Plaintiff is the exclusive owner of the POTTY PUTTER trademark. Plaintiff’s

United States Registration for the POTTY PUTTER trademark (Exhibit 1) is in full force and

effect. Upon information and belief, Defendants have knowledge of Plaintiff’s rights in the

POTTY PUTTER trademark, and are willfully infringing and intentionally using counterfeits of

the POTTY PUTTER trademark. Defendants’ willful, intentional and unauthorized use of the

POTTY PUTTER trademark is likely to cause and is causing confusion, mistake, and deception

as to the origin and quality of the counterfeit goods among the general public.

       34.     Defendants’ activities constitute willful trademark infringement and counterfeiting

under Section 32 of the Lanham Act, 15 U.S.C. § 1114.




                                                16
    Case: 1:20-cv-01386 Document #: 1 Filed: 02/26/20 Page 17 of 22 PageID #:17




       35.     Plaintiff has no adequate remedy at law, and if Defendants’ actions are not enjoined,

Plaintiff will continue to suffer irreparable harm to its reputation and the goodwill of its well-

known POTTY PUTTER trademark.

       36.     The injuries and damages sustained by Plaintiff have been directly and

proximately caused by Defendants’ wrongful reproduction, use, advertisement, promotion,

offering to sell, and sale of counterfeit POTTY PUTTER products.


                                   COUNT II
                  FALSE DESIGNATION OF ORIGIN (15 U.S.C. § 1125(a))

       37.     Plaintiff repeats and incorporates by reference herein its allegations contained in

the above paragraphs of this Complaint.

       38.     Defendants’ promotion, marketing, offering for sale, and sale of counterfeit POTTY

PUTTER products has created and is creating a likelihood of confusion, mistake, and deception

among the general public as to the affiliation, connection, or association with Plaintiff or the origin,

sponsorship, or approval of Defendants’ counterfeit POTTY PUTTER products by Plaintiff.

       39.     By using the POTTY PUTTER trademark in connection with the sale of counterfeit

POTTY PUTTER products, Defendants create a false designation of origin and a misleading

representation of fact as to the origin and sponsorship of the counterfeit POTTY PUTTER products.

       40.     Defendants’ false designation of origin and misrepresentation of fact as to the origin

and/or sponsorship of the counterfeit POTTY PUTTER products to the general public is a willful

violation of Section 43 of the Lanham Act, 15 U.S.C. § 1125.

       41.     Plaintiff has no adequate remedy at law and, if Defendants’ actions are not enjoined,

Plaintiff will continue to suffer irreparable harm to its reputation and the goodwill of its brand.




                                                  17
    Case: 1:20-cv-01386 Document #: 1 Filed: 02/26/20 Page 18 of 22 PageID #:18




                                COUNT III
    VIOLATION OF ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES ACT
                          (815 ILCS § 510, et seq.)

       42.     Plaintiff repeats and incorporates by reference herein its allegations contained in

the above paragraphs of this Complaint.

       43.     Defendants have engaged in acts violating Illinois law including, but not limited to,

passing off their counterfeit POTTY PUTTER products as those of Plaintiff, causing a likelihood

of confusion and/or misunderstanding as to the source of their goods, causing a likelihood of

confusion and/or misunderstanding as to an affiliation, connection, or association with genuine

POTTY PUTTER products, representing that their products have Plaintiff’s approval when they

do not, and engaging in other conduct which creates a likelihood of confusion or misunderstanding

among the public.

       44.     The foregoing Defendants’ acts constitute a willful violation of the Illinois Uniform

Deceptive Trade Practices Act, 815 ILCS § 510, et seq.

       45.     Plaintiff has no adequate remedy at law, and Defendants’ conduct has caused

Plaintiff to suffer damage to its reputation and goodwill. Unless enjoined by the Court, Plaintiff

will suffer future irreparable harm as a direct result of Defendants’ unlawful activities.


                                          COUNT IV
                                      CIVIL CONSPIRACY

       46.     Plaintiff repleads and incorporates by reference each and every allegation set forth

in the preceding paragraphs as if fully set forth herein.

       47.     Plaintiff is informed and believe and thereon allege that Defendants knowingly and

voluntarily entered into a scheme and agreement to engage in a combination of unlawful acts and

misconduct including, without limitation, engaging in collaborated efforts for the distribution,

marketing, advertising, shipping, offering for sale, or sale of fake POTTY PUTTER Products


                                                 18
       Case: 1:20-cv-01386 Document #: 1 Filed: 02/26/20 Page 19 of 22 PageID #:19




which are a violation of the Illinois Uniform Deceptive Trade Practices Act, 815 ILCS § 510, et

seq.

         48.      The intent, purpose and objective of the conspiracy and the underlying combination

of unlawful acts and misconduct committed by the Defendants was to undermine the Plaintiff and

its business by unfairly competing against it as described above.

         49.      The Defendants each understood and accepted the foregoing scheme and agreed to

do their respective part, to further accomplish the foregoing intent, purpose and objective. Thus,

by entering into the conspiracy, each Defendant has deliberately, willfully and maliciously

permitted, encouraged, and/or induced all of the foregoing unlawful acts and misconduct.

         50.      As a direct and proximate cause of the unlawful acts and misconduct undertaken

by each Defendant in furtherance of the conspiracy, FOT has sustained, and unless each Defendant

is restrained and enjoined, will continue to sustain severe, immediate and irreparable harm, damage

and injury for which FOT has no adequate remedy at law.


                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for judgment against Defendants as follows:

         1) That Defendants, their affiliates, officers, agents, servants, employees, attorneys,

confederates, and all persons acting for, with, by, through, under, or in active concert with them

be temporarily preliminarily, and permanently enjoined and restrained from:

         a. using the POTTY PUTTER trademark or any reproductions, counterfeit copies, or

               colorable imitations thereof in any manner in connection with the distribution,

               marketing, advertising, offering for sale, or sale of any product that is not a genuine

               POTTY PUTTER product or is not authorized by Plaintiff to be sold in connection with

               the POTTY PUTTER trademark;



                                                   19
Case: 1:20-cv-01386 Document #: 1 Filed: 02/26/20 Page 20 of 22 PageID #:20




  b. passing off, inducing, or enabling others to sell or pass off any product as a genuine

     POTTY PUTTER product or any other product produced by Plaintiff that is not

     Plaintiff’s or not produced under the authorization, control, or supervision of Plaintiff

     and approved by Plaintiff for sale under the POTTY PUTTER trademark;

  c. committing any acts calculated to cause consumers to believe that Defendants’

     counterfeit POTTY PUTTER products are those sold under the authorization, control,

     or supervision of Plaintiff, or are sponsored by, approved by, or otherwise connected

     with Plaintiff;

  d. further infringing the POTTY PUTTER trademark and damaging Plaintiff’s goodwill;

  e. otherwise competing unfairly with Plaintiff in any manner;

  f. shipping, delivering, holding for sale, transferring or otherwise moving, storing,

     distributing, returning, or otherwise disposing of, in any manner, products or inventory

     not manufactured by or for Plaintiff, nor authorized by Plaintiff to be sold or offered for

     sale, and which bear any Plaintiff trademark, including the POTTY PUTTER trademark,

     or any reproductions, counterfeit copies, or colorable imitations thereof;

  g. using, linking to, transferring, selling, exercising control over, or otherwise owning the

     online marketplace accounts, the Defendant domain names, or any other domain name

     or online marketplace account that is being used to sell or is the means by which

     Defendants could continue to sell counterfeit POTTY PUTTER products; and

  h. operating and/or hosting websites at the Defendant domain names and any other domain

     names registered or operated by Defendants that are involved with the distribution,

     marketing, advertising, offering for sale, or sale of any product bearing the POTTY

     PUTTER trademark or any reproduction, counterfeit copy or colorable imitation thereof



                                           20
    Case: 1:20-cv-01386 Document #: 1 Filed: 02/26/20 Page 21 of 22 PageID #:21




           that is not a genuine POTTY PUTTER product or not authorized by Plaintiff to be sold in

           connection with the POTTY PUTTER trademark; and

       2) That Defendants, within fourteen (14) days after service of judgment with notice of entry

thereof upon them, be required to file with the Court and serve upon Plaintiff a written report under

oath setting forth in detail the manner and form in which Defendants have complied with paragraph 1,

a through h, above;

       3) Entry of an Order that, upon Plaintiff’s request, those in privity with Defendants and

those with notice of the injunction, including any online marketplaces such as, but not limited to,

Amazon, ContextLogic, DHGate, and Alibaba Group Holding Ltd., Alipay.com Co., Ltd. and any

related Alibaba entities (collectively, “Alibaba”), social media platforms, Facebook, YouTube,

LinkedIn, Twitter, Internet search engines such as Google, Bing and Yahoo, web hosts for the

Defendant domain names, and domain name registrars, shall:

       a. disable and cease providing services for any accounts through which Defendants

           engage in the sale of counterfeit POTTY PUTTER products using the POTTY

           PUTTER trademark, including any accounts associated with the Defendants listed on

           Schedule A;

       b. disable and cease displaying any advertisements used by or associated with Defendants

           in connection with the sale of counterfeit POTTY PUTTER products using the POTTY

           PUTTER trademark; and

       c. take all steps necessary to prevent links to the Defendant domain names identified on

           Schedule A from displaying in search results, including, but not limited to, removing

           links to the Defendant domain names from any search index; and




                                                21
    Case: 1:20-cv-01386 Document #: 1 Filed: 02/26/20 Page 22 of 22 PageID #:22




       5) That Defendants account for and pay to Plaintiff all profits realized by Defendants by

reason of Defendants’ unlawful acts herein alleged, and that the amount of damages for

infringement of the POTTY PUTTER trademark be increased by a sum not exceeding three times

the amount thereof as provided by 15 U.S.C. § 1117;

       6) In the alternative, that Plaintiff be awarded statutory damages pursuant to 15 U.S.C. §

1117(c)(2) of $2,000,000 for each and every use of the POTTY PUTTER trademark;

       7) That Plaintiff be awarded its reasonable attorneys’ fees and costs; and

       8) Award any and all other relief that this Court deems just and proper.


DATED: February 26, 2020                            Respectfully submitted,

                                                    /s/ Keith A. Vogt
                                                    Keith A. Vogt (Bar No. 6207971)
                                                    Keith Vogt, Ltd.
                                                    111 West Jackson Boulevard, Suite 1700
                                                    Chicago, Illinois 60604
                                                    Telephone: 312-675-6079
                                                    E-mail: keith@vogtip.com

                                                    ATTORNEY FOR PLAINTIFF




                                              22
